[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                                 MAY 27, 2010
                               No. 09-13940                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                    D. C. Docket No. 07-02872-CV-CAM-1

ALBERT W. MORTON,


                                                             Plaintiff-Appellant,

                                    versus

MICHAEL J. ASTRUE,
Commissioner, Social Security
Administration,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (May 27, 2010)

Before BIRCH, BLACK and ANDERSON, Circuit Judges.

PER CURIAM:
       Albert Morton appeals the district court’s grant of summary judgment in

favor of Michael Astrue, the Commissioner of the Social Security Administration

(SSA) as to his claims under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e-2(a), 3(a) and the Age Discrimination in Employment Act

(ADEA), 29 U.S.C. § 623. Morton also appeals the court’s denial of his motion to

alter or amend judgment and its denial of his motion for recusal. We address each

issue in turn, and affirm the district court.

                                                I.

       Morton first asserts the district court erred by granting summary judgment

against his claim that his constitutional rights to due process were violated during

his administrative proceedings before the Merit Systems Protection Board

(MSPB).1 We review a district court’s grant of summary judgment de novo,

applying the same legal standard used by the district court and drawing all factual

inferences in the light most favorable to the non-moving party. Shiver v. Chertoff,

549 F.3d 1342, 1343 (11th Cir. 2008). “Summary judgment is appropriate where

‘there is no genuine issue as to any material fact and . . . the moving party is

entitled to judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P. 56(c)).


       1
          Although the Court of Appeals for the Federal Circuit generally has exclusive
jurisdiction over appeals from decisions of the MSPB, a plaintiff may seek review in a district
court in certain cases involving discrimination. See 5 U.S.C. § 7703(b); Kelliher v. Veneman,
313 F.3d 1270, 1274 (11th Cir. 2002).

                                                2
       The Supreme Court has held that, in cases of adverse administrative

governmental action, “[t]he essential requirements of due process . . . are notice

and an opportunity to respond.” Cleveland Bd. of Educ. v. Loudermill, 105 S. Ct

1487, 1495 (1985). More specifically, “a tenured public employee is entitled to

oral or written notice of the charges against him, an explanation of the employer’s

evidence, and an opportunity to present his side of the story.” Id.

       Morton’s due process rights were not violated during his proceedings before

the MSPB. The proposed suspension provided Morton with notice and an

explanation of the charges against him. Morton was also afforded a day-long

administrative hearing, at which the entirety of the SSA’s evidence was presented

and he was given the opportunity to present evidence and arguments. The decision

of the MSPB contained a lengthy analysis of Morton’s arguments, and its

conclusions were fully supported by the record. Morton’s arguments to the

contrary are without merit.2




       2
         Morton’s argument that the SSA impermissibly delayed the processing of his EEO
claim was not raised before the district court and therefore will not be considered for the first
time on appeal. See Bryant v. Jones, 575 F.3d 1281, 1308 (11th Cir. 2009). Moreover, the
Administrative Judge did not limit Morton’s ability to effectively cross-examine SSA’s
witnesses by limiting Morton’s questioning to issues relevant to the proceeding.

                                                  3
                                          II.

      Morton next contends the district court erred by granting summary judgment

against his discrimination and retaliation claims. Morton asserts he presented

sufficient evidence to support his claims that he received a fifteen-day suspension

and was denied favorable assignments because he is an aged black male. Morton

also contends his alleged inclusion on a list of troublemaker employees constituted

unlawful retaliation.

      Title VII prohibits discrimination based on an employee’s “race, color,

religion, sex, or national origin . . . .” 42 U.S.C. § 2000e-2(a)(1). The ADEA

mandates an employer may not discriminate against a person on account of age.

29 U.S.C. § 623(a)(1). We have adapted principles of law applicable to cases

arising under Title VII to issues of age discrimination under the ADEA. Hairston

v. Gainesville Sun Pub. Co., 9 F.3d 913, 919 (11th Cir. 1993).

      A defendant may establish a prima facie case of discrimination based on

circumstantial evidence by showing that: “(1) he is a member of a protected class;

(2) he was qualified for the position; (3) he suffered an adverse employment

action; and (4) he was replaced by a person outside his protected class or was

treated less favorably than a similarly-situated individual outside his protected




                                           4
class.” Maynard v. Bd. of Regents of Div. of Univs. of Fla. Dept. of Educ., 342

F.3d 1281, 1289 (11th Cir. 2003). The methods of presenting a prima facie case,

however, “are flexible and depend to a large degree upon the employment

situation.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir. 2004).

       The district court did not err by holding that Morton failed to establish a

prima facie case of discrimination. First, the reassignment of Morton’s duties did

not constitute an adverse employment action. “In the vast majority of instances,

. . . a change in work assignments, without any tangible harm, will be outside the

protection afforded by Congress in Title VII’s anti-discrimination clause . . . .”

Davis v. Town of Lake Park, Fla., 245 F.3d 1232, 1245 (11th Cir. 2001). Morton’s

reassignment was accompanied by no tangible harm, such as a decrease in pay, and

did not otherwise constitute a “serious and material change” in the terms and

conditions of his employment as required under Title VII. Id. at 1239. Second,

Morton cannot establish a prima facie case with regard to his fifteen-day

suspension because he has been unable to identify any similarly-situated individual

outside his protected class who was treated more favorably. See Maynard, 342

F.3d at 1289.3



       3
         Even assuming Morton could establish a prima facie case of discrimination, he has not
demonstrated that the SSA’s legitimate, non-discriminatory reason for the suspension—his
deliberate insubordination—was pretexual.

                                               5
      Morton has also failed to establish a prima facie case of retaliation. “To

establish a prima facie case of retaliation under Title VII, a plaintiff must show that

(1) he engaged in statutorily protected expression; (2) he suffered an adverse

employment action; and (3) there is some causal relation between the two events.”

Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001) (quoting

Olmsted v. Taco Bell Corp., 141 F.3d 1457, 1460 (11th Cir.1998)). In the context

of a retaliation claim, adverse actions are those that constitute a “serious and

material change” in the terms and conditions of employment, Davis, 245 F.3d at

1239, or that “well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Burlington N. and Santa Fe Ry. Co. v.

White, 126 S. Ct. 2405, 2420 (2006) (quotations omitted). Morton has not shown

his alleged inclusion on a list of troublemakers—as identified by fellow

employees, rather than his supervisors—would dissuade a reasonable employee

from filing a complaint or otherwise constitute an adverse employment action.

                                          III.

      Morton also contends the district court erred by denying his motion to alter

or amend judgment under Rule 59(e). We review the denial of a motion to alter or

amend judgment under Rule 59(e) for abuse of discretion. Shuford v. Fidelity

Nat’l Prop. & Cas. Ins., 508 F.3d 1337, 1341 (11th Cir. 2007). The only grounds



                                           6
for granting a motion to alter or amend judgment are new evidence or manifest

error. Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007). A motion to alter or

amend judgment may not be used to relitigate old matters, raise new arguments, or

present evidence that could have been raised prior to the entry of judgment. Id.

      In his motion to alter or amend judgment, Morton identified no new

evidence or manifest error. Instead, Morton merely attempted to reargue factual

issues previously decided by the district court. The district court therefore did not

abuse its discretion in denying the motion.

                                          IV.

      Morton further asserts the district court erred by denying his motion for

recusal because Judge Moye’s judicial rulings call his impartiality into question.

We review a district judge’s decision not to recuse himself for an abuse of

discretion. United States v. Amedeo, 487 F.3d 823, 828 (11th Cir. 2007). Judicial

recusal is appropriate where, inter alia, a judge’s impartiality may reasonably be

questioned. See 28 U.S.C. § 455(a). Judicial rulings, routine trial administration

efforts, and ordinary admonishments are not grounds for recusal. See Liteky v.

United States, 114 S. Ct. 1147, 1157 (1994). Morton has merely cited to Judge

Moye’ judicial rulings and has pointed to no facts that cast doubt on Judge Moye’s




                                           7
impartiality. The district court therefore did not abuse its discretion by denying

Morton’s motion for recusal.

                                          V.

      The district court did not err by granting summary judgment against

Morton’s complaint. Morton was afforded due process in his administrative

proceedings before the MSPB and has failed to present a prima facie case of

discrimination or retaliation under either Title VII or the ADEA. Morton’s motion

to alter or amend judgment and his motion for recusal are likewise without merit.

The decisions of the district court are therefore affirmed.

      AFFIRMED.




                                           8